                   UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF PENNSYLVANIA

TOD CORY ROTH,                           :

                  Plaintiff              :   CIVIL ACTION NO. 3:17-1875

      v.                                 :        JUDGE MANNION

NANCY A. BERRYHILL,                      :

                  Defendant              :


                                   ORDER

      Pending before the court is the report of Magistrate Judge Gerald B.

Cohn, which recommends that the decision of the Commissioner be affirmed

and the plaintiff’s appeal denied. (Doc. 11). No objections have been filed to

Judge Cohn’s report and recommendation.

      When no objection is made to a report and recommendation, the court

should, as a matter of good practice, “satisfy itself that there is no clear error

on the face of the record in order to accept the recommendation.” Fed. R. Civ.

P. 72(b), advisory committee notes; see also Univac Dental Co. v. Dentsply

Intern., Inc., 702 F.Supp.2d 465, 469 (M.D.Pa. 2010) (citing Henderson v.

Carlson, 812 F.2d 874, 878 (3d Cir. 1987) (explaining judges should give

some review to every report and recommendation)). Nevertheless, whether
timely objections are made or not, the district court may accept, not accept,

or modify, in whole or in part, the findings or recommendations made by the

magistrate judge. 28 U.S.C. §636(b)(1); Local Rule 72.31.

      In his appeal, the plaintiff argues that the administrative law judge

(“ALJ”) erred in the allocation of weight given to his treating physician’s

opinion and in his assessment of the plaintiff’s credibility. In carefully

considering the plaintiff’s claims, Judge Cohn found that the ALJ’s decision

is supported by substantial evidence and is adequately explained in a written

decision that conforms to the legal and regulatory guidelines governing Social

Security claims. Accordingly, Judge Cohn recommends that the decision of

the Commissioner be affirmed and the plaintiff’s appeal denied.

      The court has reviewed the entire report of Judge Cohn and finds no

clear error of record. The court further agrees with the sound reasoning which

led Judge Cohn to his recommendation. As such, the court adopts the

reasoning of Judge Cohn as the opinion of the court.

      NOW, THEREFORE, IT IS HEREBY ORDERED THAT:

      (1)   The report and recommendation of Judge Cohn, (Doc. 11),

            is ADOPTED IN ITS ENTIRETY.



                                      2
           (2)   The decision of the Commissioner is AFFIRMED and the

                 plaintiff’s appeal DENIED.

           (3)   The Clerk of Court is directed to CLOSE THIS CASE.




                                              s/ Malachy E. Mannion
                                              MALACHY E. MANNION
                                              United States District Judge
Date: March 28, 2019
17-1875-01.wpd




                                          3
